Citation Nr: 1508536	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-42 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for right ulnar neuropathy, to include as secondary to service-connected left shoulder, left upper arm, and left ulnar neuropathy disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969. 

This matter comes before the Board of Veterans' Appeals on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In March 2014 the Board denied the claim for entitlement to service connection for right ulnar neuropathy, to include as secondary to service-connected left shoulder, left upper arm, and left ulnar neuropathy disabilities.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2014, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  Later in September 2014, the Court issued an order granting the Joint Motion, and returned the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for right ulnar neuropathy, to include as secondary to service-connected left shoulder, left upper arm, and left ulnar neuropathy disabilities. 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The United States Court of Appeals for Veterans Claims has made it clear than an opinion will be considered inadequate unless it addresses both the caused by and aggravation avenues for secondary service-connection.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  

The Veteran was provided a VA examination in June 2010 to address whether the Veteran's right ulnar neuropathy is caused by his service connected left shoulder, left upper arm, or left ulnar nerve disabilities.  The VA examiner concluded the Veteran's current diagnosis was radiculopathic pain and paresthesias in his right upper extremity.  He went on to state that the "etiology of these symptoms appears to be degenerative disease of the cervical spine.  There is no plausible, causal medical relationship between a peripheral neuropathy of the left upper extremity with radiculopathic pain and paresthesias of the opposite upper extremity."  The VA examiner concluded, therefore, that the Veteran's current right arm neuropathy "is not caused by or the result of" his service connected left shoulder, left upper arm, or left ulnar nerve disabilities.

As it presently stands the etiological opinion included in the June 2010 VA examination report is inadequate in regards to the question of aggravation.  El-Amin, 26 Vet. App. at 140-141 ("caused by or result of" does not permit the examiner to opine on any question other than direct causation).    

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, an addendum opinion must be provided that addresses aggravation.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the provider of the June 2010 opinion, so that an addendum opinion can be provided.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner is requested to address the following:

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current right arm radiculopathic pain and paresthesias has been aggravated beyond its normal progression by the Veteran's service-connected left shoulder bicipital tendonitis and arthritis, residuals left arm injury; residuals, injury left upper arm with scar and muscle atrophy; or ulnar neuropathy, residuals, left arm injury?

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




